WALDEN, Judge.
Appellant was aggrieved by the taxation of costs in the trial court and has undertaken to petition us for a review per Rule 3.16 (c), F.A.R., 32 F.S.A. The application is deficient in that it fails to comply with Rule 3.16(d), F.A.R. in that it fails to set forth with particularity the items of costs allowed and the items complained of. We are unable from the state of the record to determine whether the costs were for the prior appeal, for the trial itself, and we do not know when the motion to tax costs was filed nor its contents. These circumstances considered, we are of the opinion that appellant has failed to demonstrate any reversible error. The petition to review the cost judgment is
Denied.
CROSS and MAGER, JJ., concur.